Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2016

                                      No. 04-16-00206-CV

                 IN THE INTEREST OF J.G.A. AND M.A.A., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01023
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        In this accelerated appeal of the March 22, 2016 order terminating Appellant’s parental
rights, Appellant’s brief was due on May 5, 2016. See TEX. R. APP. P. 38.6(a). On the brief’s
due date, Appellant filed a motion for a twenty-one-day extension of time to file Appellant’s
brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 26, 2016. See id.
Further motions for extension of time to file Appellant’s brief are discouraged. See TEX. R. JUD.
ADMIN. 6.2, (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court